People v Gelzer (2017 NY Slip Op 06992)





People v Gelzer


2017 NY Slip Op 06992


Decided on October 5, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 5, 2017

Acosta, P.J., Renwick, Webber, Oing, Moulton, JJ.


4611 4418/13

[*1]The People of the State of New York, Respondent,
vVali Gelzer, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Allen Fallek of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Deborah L. Morse of counsel), for respondent.

Judgment, Supreme Court, New York County (Thomas Farber, J.), rendered April 8, 2014, convicting defendant, after a jury trial, of assault in the second degree, and sentencing her to a term of five years' probation, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348—349 [2007]). There is no basis for disturbing the jury's credibility determinations. The evidence amply supported the conclusion that when defendant severely beat, kicked and stomped her 83-year-old mother, including the use of the mother's walker as a weapon, defendant intended to cause physical injury and did not act in self-defense.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 5, 2017
CLERK